DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Response to Amendment
In view of the submitted amendments, indefinite rejections under 35 U.S.C. § 112(b) have been withdrawn.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
First, Applicant argues that the cited prior art references fail to teach a ceramic substrate that is metallized on at least one surface.  The Examiner respectfully disagrees.
Specifically, Sugata discloses that “present invention is not limited to a microelectronic device manufacturing material, typically a semiconductor substrate, a ceramic substrate, a glass (amorphous) substrate, a composite substrate, or the like” (emphasis added) (page 4, Sugata).  Further, Sugata discloses “a composite substrate obtained by bonding a metal layer to a semiconductor substrate” (emphasis added) (page 2, Sugata).  The Examiner takes the position that the composite substrate, as disclosed by Sugata reads on the recited “the metal-ceramic substrate comprising a ceramic material with at least one metalized surface”.
Second, Applicant argues that the cited prior art references fail to teach “wherein the laser has a processing speed of at least 0.5 m/sec and at most 19m/sec”.  The Examiner respectfully disagrees.
Paragraph [0254] from Hosseini’313 states that “[g]lass parts were generated with translation speeds of 500 mm/s and greater. Sapphire materials 500 mm/s” (emphasis added).  Paragraph [0259] states that “[i]n the present example, 6 mm filaments can be created at approximately 600 mm/s” (emphasis added).  Therefore, the Examiner maintains that the cited prior art references continue to read on the recited processing speed.
Third, Applicant argues that the cited prior art references fail to teach “amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume based on the ceramic material”.  Specifically, that Hosseini’522 teaches ejecta on the sides, as opposed to ejecta in the scribe line.  
The Examiner presents a newly cited prior art reference to teach the above limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding the limitation in question, the recited “device” is determined to be a generic placeholder.  Further, the generic placeholder is modified by functional language “that absorbs dust, which result from the laser processing”.  Moreover, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (i.e., the term “suction” does provide sufficient structure to the claim element).  A review of the instant specification provides a discussion of the recited “suction device”.  Specifically, paragraph [0089] of the published specification states “[t]he suction device can be formed, for example, by a suctioning tube or a suction box surrounding the projected laser light”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding claim 16, Applicant cites to paragraph [0023] of the published specification for support for the limitation “amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume”.  The subject matter contained within the aforementioned paragraph is directed toward “glass phase residues”, not melting phases.  A review of the specification found a clarity issue regarding whether the glass phase residues and the melting phases are the same element or not.  For example, paragraph [0025] of the published specification states that “melting phase forms on the surface (superficial coverage). This melting phase is characterized by having micro-cracks”.  The Examiner asserts that a person of ordinary skill in the art would not readily recognize micro-cracks to be analogous to residues.  Additionally, the Examiner asserts that a person of ordinary skill in the art would understand that the melting phase forming on the substrate surface (paragraph [0082] of published specification) does not support melting phases forming inside the laser scribing line.
Claims 17-26 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitation that recites “said amount of melting phase in the laser scribing line is less than 30% by volume and more than 0.1% by volume based on the ceramic material” is unclear.  Specifically, in Applicant’s Remarks, it appears that Applicant is limiting the recited melting phase to the glass phases.  However, it appears from the specification, that the melting phase is broader than the glass phase, and the scope of the claimed subject matter should be correspond with the specification.  
Specifically, paragraph [0025] of the published specification states that “melting phase forms on the surface (superficial coverage). This melting phase is 
Additionally, the cited paragraph positions the melting phase on the surface, as opposed to inside the scribing line.  For example, the specification characterizes an advantage of the invention that no melting phase is on the bottom or the laser exit side of the substrate (paragraph [0082]), which Examiner asserts is referring to the bottom surface of the substrate.  Another example places the micro-cracks (i.e., melting phase) “in the region of the scribing line” (emphasis added).  Contrary to the melting phase, glass phases are described within the specification as being inside the scribing line (paragraphs [0023], [0072], and [0095]).
Moreover, paragraph [0082] of the published specification implies that “burrs formed by melting phase … would have to be removed in an additional procedural step”.  Though this paragraph of the specification is directed to burrs caused by conventional methods, it nonetheless discloses a desire and intention to remove the melting phase.  This is in contrast to the glass phase residue which are not removed (paragraph [0072]).
In view of the above, the Examiner takes the position that it is unclear if the Applicant’s characterization of the recited melting phase corresponding with the glass phase is appropriate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005271563 (hereinafter Sugata) in view of U.S. Patent Application Publication No. 20150038313 (hereinafter Hosseini’313), and further in view of U.S. Patent Application Publication No. 20040002199 (hereinafter Fukuyo).
Regarding claim 16, Sugata discloses generating a laser scribing line (laser scribing, page 8 and Fig. 1, reproduced below, Sugata) as a predetermined breaking line (linear separation facilitating region, Abstract, Sugata) in the substrate (“a piezoelectric ceramic substrate … on a hard brittle material plate such as very hard sapphire”, Abstract, Sugata) using a laser beam (laser beam 5, Fig. 1, Sugata); wherein the processing is carried out using a laser (laser beam 5, Fig. 1, Sugata) and when generating the said laser scribing line (laser scribing, page 8 and Fig. 1, Sugata) as the predetermined breaking line (linear separation facilitating Sugata) or when cutting through, a pulse duration (pulse width: 20 ps, page 8, Sugata) of the laser (laser beam 5, Fig. 1, Sugata).

    PNG
    media_image1.png
    262
    354
    media_image1.png
    Greyscale
	In addition, Sugata discloses at least partially cutting through the substrate using a laser beam (Fig. 3, reproduced below, Sugata).

    PNG
    media_image2.png
    274
    217
    media_image2.png
    Greyscale

Further, Sugata discloses that “present invention is not limited to a microelectronic device manufacturing material, typically a semiconductor substrate, a ceramic substrate, a glass (amorphous) substrate, a composite substrate, or the like” (page 4, Sugata).  Further, Sugata discloses “a composite substrate obtained by bonding a metal layer to a semiconductor substrate” (page 2, Sugata).  Therefore, the Examiner takes the position that Sugata discloses the metal-ceramic substrate comprising a ceramic material with at least one metalized surface.
Moreover, Sugata discloses a processing speed for example 10mm/sec (page 8, Sugata).  Additionally, Sugata discloses “adjusting the processing speed” (page 6, Sugata).  Specifically, Sugata discloses “[m]aterial physical properties, surface roughness, physical properties such as semiconductor device stacked on the hard and brittle material plate, wavelength of the objective lens 6 to be used, short pulse laser beam 5, output power, etc.  Based on the data, the optimum machining conditions are set with respect to the sweep speed of the XY stage in the first XY-θ stage 41 and like” (page 10, Sugata).  In other words, Sugata discloses that the sweep speed (i.e., processing speed) can be adjusted based on a variety of variables.
Furthermore, Sugata discloses “ablation occurs in which the local portion 9 is melted and sublimated (evaporated) in an instant”, emphasis added, page 5, Sugata).  Examiner takes the position that as Sugata discloses an instantaneous evaporation of the melted material, Sugata is capable of generating the laser scribing line with less than 30% by volume of a melting phase of the ceramic material.  Further, Sugata discloses “[w]hen a crack occurs, the vapor is sprayed to the outside of the substrate 1 … the high-pressure steam is ejected or diffused” (page 5, Sugata).  Furthermore, Sugata discloses “the bottom of the cut groove 
In view of this disclosure of Sugata, the Examiner takes the position that, at least, some of the ceramic material falls back onto/into the scribing line.
In addition, Sugata discloses that there exists two methods of forming a linear separation facilitating region: forming a groove on the surface of the substrate, or forming a weakened region inside the substrate (i.e., filamentation) (page 2, Sugata).  Therefore, the Examiner takes the position that both methods are art recognized equivalents for separating pieces of a substrate.
However, Sugata does not explicitly disclose that the amount of melting phase in the laser scribing line contains more than 0.1% by volume of a melting phase of the ceramic material; and wherein the laser has a processing speed of at least 0.5m/sec and at most 19m/sec.
Hosseini’313 is directed toward laser filamentation within transparent materials (i.e., single sheet glass, flat panel glass, silicon and/or sapphire) using a laser in the picosecond range (paragraph [0251], Hosseini’313).  Hosseini’313 Hosseini’313).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugata to incorporate the teachings of Hosseini’313 to include wherein the laser has a processing speed of at least 0.5m/sec and at most 19m/sec.  One skilled in the art would have been motivated to combine the references because doing so would higher scribing speeds with proven reliability.  See Hosseini’313, paragraph [0251].
However, the cited prior art references do not explicitly teach that the amount of melting phase in the laser scribing line contains more than 0.1% by volume of a melting phase of the ceramic material.
Fukuyo is directed toward laser cutting semiconductor material substrates, piezoelectric material substrates, and glass substrates (paragraph [0003]).  Fukuyo teaches “[t]his magnitude of pulse width is a condition under which a crack region can be formed only within the object to be processed while generating multiphoton absorption without causing unnecessary damages to the surface of the object” (emphasis added) (paragraph [0234]). Further, Fukuyo teaches “[w]hen multiphoton absorption is generated within the object to be processed with a very short pulse width, the energy caused by multiphoton absorption is not transformed within the object, whereby a refractive index change region is formed” (emphasis added) (paragraph [0277]).  Additionally, Fukuyo teaches “dust-emitting powders hardly exist, so that no lubricating/cleaning water for preventing the dust-emitting powders from flying away is necessary, whereby dry processing can be realized in the cutting step” (paragraph [0322]).  Moreover, Fukuyo teaches that since the crack regions reside within the material “the amount of dust emission is very small, whereby the possibility of dicing damages, chipping, cracks on the material surface, and the like occurring also becomes very low” (paragraph [0317]).  
Based on the above, the Examiner takes the position that the limitation that recites “the amount of melting phase in the laser scribing line contains more than 0.1% by volume of a melting phase of the ceramic material” to be the result of “routine optimization”.  Specifically, the pulse duration forms a crack within the object, which results in the small emission of dust/ejecta.  The reduction of dust/ejecta in turn decreases the possibility of dicing damages, chipping, and cracks on the material surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugata to incorporate the teachings of Fukuyo to have the amount of melting phase in the Fukuyo, paragraph [0317].
Regarding claim 17, the cited prior art references teach all of the limitations of independent claim 16, as discussed above, which claim 17 depends upon. Additionally, Sugata discloses wherein the laser scribing line (laser scribing, page 8 and Fig. 1, Sugata) is formed continuously (“linear separation facilitating region 12 formed continuously”, page 6 and Fig. 1, Sugata).
Regarding claim 18, the cited prior art references teach all of the limitations of independent claim 16, as discussed above, which claim 18 depends upon. Additionally, Sugata discloses wherein the laser is a p-sec laser (pulse width: 20 ps, page 8, Sugata).
Regarding claim 19, the cited prior art references teach all of the limitations of independent claim 16, as discussed above, which claim 19 depends upon. Additionally, Sugata discloses wherein the laser has a pulse duration of the laser is within a range of 0.1 to 100 ps (pulse width: 20 ps, page 8, Sugata).
Regarding claim 21, the cited prior art references teach all of the limitations of independent claim 16, as discussed above, which claim 21 depends upon. Sugata discloses wherein the laser is an IR laser (“laser beam in the infrared region”, page 8, Sugata).

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugata in view of Hosseini’313, Fukuyo, and further in view of U.S. Patent Application Publication No. 20160318122 (hereinafter Ota).
Regarding claim 20, the cited prior art references teach all of the limitations of independent claim 16, as discussed above, which claim 20 depends upon. Additionally, the cited prior art references teach the generation of the laser scribing line (laser scribing, page 8 and Fig. 1, Sugata) as the predetermined breaking line (linear separation facilitating region, Abstract, Sugata) and the metal-ceramic substrate (“a composite substrate obtained by bonding a metal layer to a semiconductor substrate”, page 2, Sugata).
However, the cited prior art references do not explicitly teach the laser scribing line is generated in several crossings of the laser.
Ota is directed toward laser surface modification made in tempered glass, non-tempered glass, sapphire, SiC, GaN, semiconductor (e.g., wafers), or hard metals (paragraph [0140], Ota).  Ota teaches the laser scribing line (“linear groove by a laser”, paragraph [0139], Ota) is generated in several crossings of the laser (Fig. 12, reproduced below, Ota).

    PNG
    media_image3.png
    334
    433
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugata to incorporate the teachings of Ota to have the laser scribing line is generated in several crossings of the laser.  One skilled in the art would have been motivated to combine the references because doing so would “obtain both high speed and high quality”.  See Ota, paragraph [0087].
Regarding claim 25, the cited prior art references teach all of the limitations of claim 21, as discussed above, which claim 25 depends upon.  Additionally, the cited prior art references teach the spot diameter (condensing spot 7, Fig. 1, Sugata) of the IR laser (“laser beam in the infrared region”, page 8, Sugata).
However, the cited prior art references do not explicitly disclose wherein the spot diameter is 20 to 100 µm.
Ota is directed toward laser surface modification made in tempered glass, non-tempered glass, sapphire, SiC, GaN, semiconductor (e.g., wafers), or hard metals (paragraph [0140], Ota).  Ota teaches wherein the spot diameter is 20 to 100 µm (“[t]he spot diameter on the surface may be in the range from about 25 µm to 100 µm”, paragraph [0093], Ota).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugata to incorporate the teachings of Ota to have the spot diameter is 20 to 100 µm.  One skilled in the art would have been motivated to combine the references because doing so would “obtain both high speed and high quality”.  See Ota, paragraph [0087].

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugata in view of Hosseini’313, Fukuyo, and further in view of U.S. Patent Application Publication No. 20170158550 (hereinafter Genier).
Regarding claim 22, the cited prior art references teach all of the limitations of claim 21, as discussed above, which claim 22 depends upon.  Additionally, Sugata discloses the IR laser (“laser beam in the infrared region”, page 8, Sugata).
However, the cited prior art references do not explicitly teach a power of 60 to 160 watts.
Genier is directed toward a laser cutting system for substrates.  Genier teaches a power of 60 to 160 watts (10 to 150W, paragraph [0112], Genier).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugata to incorporate the teachings of Genier to have a power of 60 to 160 watts. One skilled in the art would have been motivated to combine the references because doing so would “promote the controlled growth of microcracks”.  See Genier, paragraph [0092].
Regarding claim 23, the cited prior art references teach all of the limitations of claim 21, as discussed above, which claim 23 depends upon.  Additionally, Sugata discloses the IR laser (“laser beam in the infrared region”, page 8, Sugata).
However, the cited prior art references do not explicitly teach the frequency is 350 to 650 kHz.
Genier is directed toward a laser cutting system for substrates.  Genier teaches the frequency is 350 to 650 kHz (“the laser burst repetition frequency may be in a range of between about 1 kHz and about 4 MHz”, paragraph [0091], Genier).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugata to incorporate the teachings of Genier to have the frequency is 350 to 650 Genier, paragraph [0092].
Regarding claim 24, the cited prior art references teach all of the limitations of claim 21, as discussed above, which claim 24 depends upon.  Additionally, Sugata discloses the IR laser (“laser beam in the infrared region”, page 8, Sugata).
However, the cited prior art references do not explicitly teach the pulse energy is 100 to 300µJ.
Genier is directed toward a laser cutting system for substrates.  Genier teaches the pulse energy is 100 to 300 µJ (burst energy of 40-750 µJ, paragraph [0112], Genier).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugata to incorporate the teachings of Genier to have the pulse energy is 100 to 300µJ.  One skilled in the art would have been motivated to combine the references because doing so would “promote the controlled growth of microcracks”.  See Genier, paragraph [0092].

26 is rejected under 35 U.S.C. 103 as being unpatentable over Sugata in view of Hosseini’313, Fukuyo, and further in view of U.S. Patent Application Publication No. 20140305917 (hereinafter Gadd).
Regarding claim 26, the cited prior art references teach all of the limitations of independent claim 16, as discussed above, which claim 26 depends upon. Additionally, Sugata discloses the method is carried out in a device (laser scribe mechanism 20, Fig. 10, Sugata).  Further, Sugata discloses “a vacuum suction member (not shown)” (page 9).
However, the cited prior art references do not explicitly teach a suction device that absorbs dusts, which result from the laser processing.
Gadd is directed toward laser processing apparatus for semiconductor wafers and optical device wafers.  Gadd teaches a suction device (dust collecting means 55 that includes a suction pipe 56, paragraph [0026] and Fig. 1, reproduced below, Gadd) that absorbs dusts, which result from the laser processing (“collecting debris generated by the application of a laser beam”, paragraph [0026], Gadd).

    PNG
    media_image4.png
    469
    493
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sugata to incorporate the teachings of Gadd to have a suction device that absorbs dusts, which result from the laser processing.  One skilled in the art would have been motivated to combine the references because doing so would “efficiently collect and remove the debris generated in performing laser processing to a workpiece”.  See Gadd, paragraph [0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761